— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), entered February 8, 1988, which (1) denied the plaintiff’s motion for leave to serve an amended bill of particulars or, in the alternative, to voluntarily vacate his note of issue and certificate of readi*681ness, and (2) granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The papers submitted by the plaintiff in opposition to the defendant’s cross motion for summary judgment failed to establish that the defendant had actual or constructive notice of the defective condition, i.e., a piece of wood on a stone floor, which allegedly caused the accident. Under these circumstances, the plaintiff’s complaint, which is based on the common-law duty to provide a safe place to work, as codified by Labor Law § 200 (1), must be dismissed (Monroe v City of New York, 67 AD2d 89, 95-96). We have examined the plaintiff’s remaining arguments, including those relating to Labor Law §§ 240 and 241, and find them to be without merit (DaBolt v Bethlehem Steel Corp., 92 AD2d 70, 74; Sprague v Louis Picciano, Inc., 100 AD2d 247). Mangano, J. P., Brown, Rubin and Kooper, JJ., concur.